El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, Sección Ia., declaró justificado a favor de Pía de Jesús el dominio de dos par-celas de terreno, por medio de sentencia que dice así:
“PoR cuanto, la peticionaria arriba expresada Pía de Jesús mayor de edad, viuda propietaria y vecina de Río Piedras compareció ante esta corte por medio de su Abogado Enrique González Darder y soli-citó que se declarara en su favor el dominio de las siguientes fincas:
“Ia. Trozo de terreno radicado en el barrio de Monacillos, término municipal de Río Piedras, .compuesto de once cuerdas quince céntimos de cuerdas, colindante por el norte con tierras de Blas Alméstica y Justino Díaz; por el sud, Ambrosia Sánchez y Esteban Muriel; por el este con Juan Hernández, y por el oeste con tierras de Claudina Carmona y Catalino Rosario. Valorada en trescientos dollars y libre de carga y gravámenes.
“2a. Trozo de terreno radicado en el mismo barrio y término municipal de Río Piedras, compuesto de cuatro cuerdas treinta y cinco céntimos de cuerdas, colindante por el norte con Claudina Carmona; por el sud la compañía Southern Cross; por el este con Catalino del *623Rosario, y por el oeste la Southern Cross Company. Yalorada en ochenta dollars y libre de gravámenes.
“Por cuanto, habiéndose admitido la solicitud por manifestarse en ella la carencia de título escrito e inscribible de dominio de las Rucas descritas y habiéndose citado a los anteriores dueños así como al Hon. Fiscal del distrito y publicados los edictos sin que se pre-sentara oposición alguna dentro del término legal, ni por el Hon. Fiscal se haya objetado a la información testifical de la qne resulta que la peticionaria adquirió la primera finca en la siguiente forma: siete cuerdas por herencia de su padre Pablo de Jesús hace más de treinta años, y cuatro cuerdas quince céntimos por compra a Eloy de Jesús hace más de treinta años, y que la segunda finca de cuatro cuerdas treinta y cinco céntimos la adquirió por compra a Nicolás Hernández hace unos veinte y cinco años, habiendo sido dicha pose-sión quieta, pública y pacíficamente sin interrupción alguna, en con-cepto de dueña con buena fe y justo título.
“Por tanto se declara justificado a favor de Pía de Jesús el dominio de las dos fincas descritas en la presente orden, de la cual se expedirá copia certificada para su inscripción en el Registro de la Propiedad de San Juan.
“Dado en corte abierta el día 19 de noviembre de 1914. (Fir-mado.) Félix Górdova Dávila, Juez, Corte Distrito, San Juan, See. Ia. Certifico: (Firmado) C. Marrero. Secretario.”
Presentada en el Registro de la Propiedad de San Juan, Sección Ia., copia de la anterior resolución, el registrador denegó la inscripción en los siguientes términos:
“Denegada la inscripción del anterior documento, respecto de la primera finca, porque siendo viuda la promovente, y resultando que adquirió parte de la misma finca por herencia, y parte a título one-roso, no se expresa el estado que tenía al ocurrir tales adquisiciones, circunstancia absolutamente necesaria, puesto que en el caso de haber estado casada, la parte adquirida a título oneroso correspondería a la sociedad conyugal, y en cuanto a la parte heredada, para que la manifestación de la promovente tuviera eficacia legal, necesitaría que la consintiera el esposo de la misma o sus eausahabientes; y respecto de la segunda finca, porque habiéndola adquirido la promovente a título oneroso, no se expresa el estado que tenía cuando tuvo efecto esa adquisición, circunstancia absolutamente necesaria puesto que en el caso de haber estado casada, correspondería la finca a la sociedad conyugal, todo con arreglo a lo resuelto por el Tribunal Supremo de *624Puerto Rico, en su sentencia de veinte y cuatro de marzo de mil novecientos once. Y se ban extendido las anotaciones preventivas correspondientes por cuatro meses a los folios 84 y 87 del tomo 38 de Río Piedras, fincas 1738 y 1739, anotaciones letras A, con el de-fecto subsanable de no ser firme la resolución. San Juan, marzo 11 de 1916. Entre líneas — con el defecto subsanable de no ser firme la resolución. Yale. — El Registrador, José S. Belaval.”
Esa nota lia sido recurrida por Pía de Jesús sin que lrnya presentado alegato en apoyo de su revocación.
Encontramos ajustada a derecho la nota expresada.
Según aparece de la resolución de la Corte de Distrito de San Juan, Sección Ia., que dejamos transcrita, Pía de Jesús alegó en el escrito inicial del expediente de dominio, ser de estado viuda, y fué claramente su intención justificar ante dicha corte el dominio a su favor de las dos fincas a que se refiere para inscribirlo en el registro; pero aquella resolución no muestra que la peticionaria fuera soltera, ca-sada o viuda cuando hizo las adquisiciones de dichas fincas y esa expresión de su estado tiene que ser consignada en la inscripción por ser una circunstancia particular conveniente al caso y afectar indiscutiblemente a la eficacia del derecho de dominio declarado por la resolución. Artículos 77 y 440 del Reglamento para la ejecución de la Ley Hipotecaria. Las consecuencias legales en cuanto a las adquisiciones que se dicen hechas por título oneroso, tienen que ser distintas según que se hicieran por Pía de Jesús, siendo soltera, viuda o casada. En los dos primeros casos adquiriría exclusiva-mente para sí, y en el tercero para la sociedad de ganancia-les, a no ser que adquiriera con recurso de su privativa pertenencia.
La decisión de esta Corte Suprema en el caso de Ramos v. El Registrador de la Propiedad de Caguas, 18 D. P. R. 16, aunque dictada con motivo de denegatoria de inscrip-ción de expediente posesorio viene en apoyo de la anterior doctrina.
*625Otras dos decisiones recaídas en los casos de Ramos v. El Registrador de la Propiedad, y de Vega v. El Registrador de San Germán, 16 D. P. R., 60, y 23 D. P. R. 799, no favo-recen a la recurrente, pues en ellas se trata de la inscripción de dominio de nna finca a favor de nna persona casada, sin qne apareciera ser privativamente snya, por lo qne debía reputarse bien ganancial, mientras que en el presente caso se pretende una inscripción de dominio a favor de nna persona de estado viuda y, por tanto, de la inscripción de. un bien propio y exclusivo del promovente con perjuicio acaso de los herederos del cónyuge premórtuo.
Ciertamente que el artículo 395 de la Ley Hipotecaria en su regla 5a. prescribe que consentida o confirmada la reso-lución declaratoria del dominio, será en su caso título bas-tante para la inscripción; pero ese precepto no puede enten-derse en términos tan absolutos que siempre sea obligatoria para el registrador la inscripción, sino que ésta deberá veri-ficarse en el caso de que la resolución contenga todas las circunstancias que según la Ley Hipotecaria y su Beglamento deban consignarse en la inscripción, lo que no ocurre en el presente caso según hemos dicho anteriormente.
En cuanto a la parte de una de las fincas habida por herencia paterna, como el juez estimó justificada tal proce-dencia, no hay duda de que esa parte debe estimarse del dominio de Pía de Jesús, siendo indiferente para ello que fuera soltera, casada o viuda al adquirirla; pero no cabe verificar la inscripción del dominio de la misma a favor de la recurrente por faltar su descripción, cuya falta impide dar cumplimiento a los artículos. 9 de la Ley Hipotecaria y -63 del Beglamento para su ejecución.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.